Citation Nr: 0639905	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-00 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased evaluation for the service-
connected postoperative residuals of a fracture of the left 
wrist, currently evaluated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1977 to June 
1978 and from February 1986 to February 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision issued 
by the RO.  



FINDING OF FACT

The service-connected left wrist disorder is productive of 
limited wrist motion and pain with movement, but there is no 
indication of neurological symptomatology that is more than 
moderate in degree.  



CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for the service-connected postoperative residuals 
of a fracture of the left wrist have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.69, 4.71a including 
Diagnostic Code 5215, 4.124a including Diagnostic Code 8515 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his disorder.  There is no indication 
from the claims file of additional medical treatment for 
which the RO has not obtained, or made sufficient efforts to 
obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an April 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  

The Federal Circuit further held that such a letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of Mayfield.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In this case, the veteran was notified in the appealed August 
2004 rating decision that he had been assigned a 20 percent 
evaluation for his service-connected left wrist disorder and 
that this evaluation had been in effect since January 1999.  
The Board is satisfied that this notification fulfills the 
requirements set forth in Dingess/Hartmann.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In the present case, the RO granted service connection for 
the veteran's left wrist disorder in a September 1989 rating 
decision in view of left wrist surgery during service.  A 20 
percent evaluation was assigned, effective from February 
1989.  

The RO reduced this evaluation to no percent, effective from 
April 1990, following an August 1989 VA examination showing 
full motion of the left wrist.  However, in January 1992, 
this evaluation was increased to 10 percent, effective from 
April 1992, in view of an October 1991 VA examination showing 
post-traumatic changes.  

The current 20 percent evaluation was, in an August 1999 
rating decision, assigned as of January 1999, following an 
August 1999 VA examination showing neurological dysfunction 
in the left ulnar region.  

In January 2004, the veteran underwent nerve compression 
surgery for his left carpal tunnel syndrome at a VA facility.  
He was noted to be right handed and subsequently underwent 
physical therapy for his left carpal tunnel syndrome.  

During his April 2004 VA orthopedic examination, the veteran 
reported having constant severe left wrist pain, with 
radiation to the left forearm and shoulder and loss of 
strength and motion of the left wrist.  He noted that he was 
taking Naproxen for this disorder and that the left wrist was 
aggravated by multiple activities, with swelling after using 
the computer.  Additionally, he reported working full-time as 
a teacher.  

Upon examination, his range of motion testing of the left 
wrist showed flexion to 30 degrees and extension to 35 
degrees, with pain throughout.  The veteran was noted to be 
additionally limited by pain, fatigue, weakness, and lack of 
endurance.  

There was no edema, effusion, instability, redness, head, or 
abnormal movement of the left wrist.  There was guarding of 
movement, weakness of the left handgrip muscles, crepitation 
of the left wrist, and loss of normal anatomy of the left 
wrist with flattening of the ulnar styloid process and radial 
styloid process.  

In regard to the question of ankylosis, the examiner instead 
noted severe limitation of motion of the left wrist which was 
stable, but painful following repetitive use.  The examiner 
rendered a diagnosis of postoperative residuals of a fracture 
of the left wrist.  

In September 2004, the veteran reported to a VA doctor that 
he had pain of 7/10 intensity that started in the left 
forearm but radiated up to the neck and interfered with his 
sleeping pattern.  

An examination revealed mild tenderness to palpation of the 
dorsal forearm, diffuse decreased sensation on the left hand 
and forearm, wrist flexion to 40 degrees, extension to 50 
degrees, ulnar deviation to 35 degrees, and radial deviation 
to 60 degrees.  The doctor noted symptoms suggestive of 
neuropathic pain.  

During his July 2005 hearing, the veteran reported having 
pain, loss of motion and numbness of the left wrist.  He 
indicated that he was taking medication for his pain.  

A December 2005 VA record indicates continued left wrist pain 
and instability.  The veteran noted that the pain was 5/10 
and that he was unable to carry heavy objects or perform 
strengthening exercises as he used to do.  

A February 2006 VA bone scan revealed post-traumatic, post-
surgical changes in the left wrist, with no evidence of 
reflex sympathetic dystrophy; and mild inflammatory 
degenerative changes.  

The veteran underwent a second VA orthopedic examination in 
February 2006, during which he reported daily pain of 6/10 in 
terms of severity.  This pain was accompanied by some 
stiffness, fatigability, and lack of endurance for repetitive 
movements with the left hand.  

The veteran continued to use Naproxen and reported periods of 
flare-ups with a severity of 9/10, affecting him on a weekly 
basis at least once or twice with a duration of two to six 
hours.  He was not using a brace and continued to work as a 
teacher.  

An examination revealed left wrist dorsiflexion to 20 
degrees, with a functional loss of 15 degrees due to pain; 
flexion to 30 degrees, with a functional loss of 15 degrees 
due to pain; radial deviation to 10 degrees, with a 
functional loss of 10 degrees due to pain; and ulnar 
deviation to 20 degrees, with a functional loss of 25 degrees 
due to pain.  

There was tenderness upon palpation at the left wrist, 
specifically at the wrist joint itself and in the metacarpal 
joints of all the fingers.  All motions elicited pain, 
without any evidence of weakness, fatigue, or incoordination.  
No functional impairment in the left hand upon repetitive 
movements was noted, despite the "easy exacerbation of 
pain."  The veteran's range of motion deficits were noted as 
"mild-to-moderate."  

In conclusion, the examiner diagnosed a left wrist fracture 
with residual mild-to-moderate range of motion limitation, 
related to his old left wrist trauma.  No evidence of reflex 
sympathetic dystrophy was noted.  

The RO has evaluated the veteran's left wrist disorder under 
both 38 C.F.R. § 4.71a, Diagnostic Code 5215 and 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  As the veteran is right 
handed, the criteria for a minor (non-dominant) extremity 
apply.  38 C.F.R. § 4.69.  

The Board notes that Diagnostic Code 5215 allows for no more 
than a 10 percent evaluation for limitation of motion of the 
wrist.  While Diagnostic Code 5214 allows for a higher 
evaluation, that concerns ankylosis of the wrist, which has 
not been shown at all in the present case.  

Accordingly, the Board has focused its analysis on the 
provisions of Diagnostic Code 8515.  Under this section, a 20 
percent evaluation is warranted for moderate incomplete 
paralysis of the non-dominant median nerve, while a 40 
percent evaluation contemplates severe incomplete paralysis.  

A 60 percent evaluation is assigned in cases of complete 
paralysis, with the hand inclined to the ulnar side, the 
index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective, absence of flexion of index finger 
and feeble flexion of middle finger, cannot make a fist, 
index and middle fingers remain extended; cannot flex distal 
phalanx of thumb, defective opposition and abduction of the 
thumb at right angles to palm; flexion of wrist weakened; or 
pain with trophic disturbances.  

Upon reviewing the noted evidence, the Board finds that the 
service-connected left wrist disability is more properly 
characterized as moderate, rather than severe.  Notable 
symptoms include left wrist limitation of motion and pain 
with motion.  

At the same time, weakness of the left wrist was noted only 
on the first, and not the second, VA examination, and the 
veteran has not been wearing a brace for the left wrist.  

Also, there has been no more than diffuse decreased sensation 
of the left wrist region, and there is no evidence of reflex 
sympathetic dystrophy.  Taken as a whole, the neurological 
findings are not so substantial as to equate to severe 
incomplete paralysis, as would permit the assignment of an 
increased evaluation of 40 percent.  

Overall, the evidence does not support an evaluation in 
excess of 20 percent for the service-connected postoperative 
residuals of a fracture of the left wrist, and the veteran's 
claim for that benefit must be denied.  



ORDER

An increased rating in excess of 20 percent for the service-
connected postoperative residuals of a fracture of the left 
wrist is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


